DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method of reducing cache misses to a cache of a computer system, the computer system comprising a plurality of processes performed by one or more processors, wherein each process of the plurality of processes has a portion of memory pages of the cache allocated to that process, the method comprising: 
for each process of the plurality of processes, determining a number of cache misses during a first time period, wherein the first time period is a first length of time in duration; 
determining, based on the number of cache misses for each process, that a first process has a maximum number of cache misses and a second process has a minimum number of cache misses; 
determining whether a difference between the maximum number of cache misses and the minimum number of cache misses has reached a threshold; and 
when the difference has reached the threshold, reallocating at least one memory page of the cache from the second process to the first process.”

Independent claim 9 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A non-transitory computer readable medium comprising instructions to be executed by at least one processor of a computer system, the instructions when executed by the at least one processor cause the computer system to carry out a method of reducing cache misses to a cache of the computer system, the computer system comprising a plurality of processes performed by the at least one processor, wherein each process of the plurality of processes has a portion of memory pages of the cache allocated to that process, the method comprising: 
for each process of the plurality of processes, determining a number of cache misses during a first time period, wherein the first time period is a first length of time in duration; 
determining, based on the number of cache misses for each process, that a first process has a maximum number of cache misses and a second process has a minimum number of cache misses; 
determining whether a difference between the maximum number of cache misses and the minimum number of cache misses has reached a threshold; and 
when the difference has reached the threshold, reallocating at least one memory page of the cache from the second process to the first process.”

Independent claim 17 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A computer system comprising: 
a memory comprising a cache, the cache comprising memory pages; 
a plurality of processes executing within the computer system; and 

for each process of the plurality of processes, determining a number of cache misses during a first time period, wherein the first time period is a first length of time in duration; 
determining, based on the number of cache misses for each process, that a first process has a maximum number of cache misses and a second process has a minimum number of cache misses; 
determining whether a difference between the maximum number of cache misses and the minimum number of cache misses has reached a threshold; and 
when the difference has reached the threshold, reallocating at least one memory page of the cache from the second process to the first process.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0029]-[0034]. 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The examiner agrees with the statements made on pages 2-4 of the Remarks, filed October 26, 2020, and adopts this reasoning. Additionally, the prior art of Kim et al., when taken alone or in combination with each other fail to anticipate and/or make obvious to one of 
Claims 2-8, 10-16, and 18-20 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed October 26, 2020, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137